DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 9/12/22. Currently, claims 1-11 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/22 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claims 1-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Applicant’s arguments with respect to the previous objection to claim 7 have been fully considered and are persuasive.  The objection to claim 7 has been withdrawn. However, claim 7 is newly objected to for the reason(s) discussed below.
Applicant's remaining arguments filed 9/12/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the device addresses DRUJ injuries and pain and is not a splint intended to immobilize the wearer in any manner; that the at least one retaining arm is “resiliently flexible” to apply pressure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument that a person of ordinary skill in the art would not be motivated to modify the device of Wiggins et al. to be worn to extend over the distal radius of the wearer, the examiner asserts that no such modification is made in the present rejection(s). With this argument, it appears that Applicant is referring to the examiner’s assertion that the concave surface is capable of being positioned on the user’s body such that it extends longitudinally over and grips a distal radius of the individual adjacent the individual’s distal radio-ulna joint. This is not a modification of the device of Wiggins et al. Rather, the examiner is treating the claim limitation “configured to extend longitudinally over and grip a distal radius of the individual adjacent the individual’s distal radio-ulna joint” as an intended us claim limitation. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the present case, the concave surface of Wiggins et al. is capable of being positioned on the user’s body such that it extends longitudinally over and grips a distal radius of the individual adjacent the individual’s distal radio-ulna joint. While Applicant argues that positioning the device of Wiggins et al. on the user’s arm would be uncomfortable to the user, this does not preclude the fact that the device of Wiggins et al. is capable of being positioned on the user’s arm as claimed (which Applicant seems to admit by describing how positioning the device of Wiggins et al. on the user’s arm would feel). 
In response to Applicant’s argument that there is no motivation for a person of ordinary skill in the art to modify the device of Wiggins et al. for use in treating DRUJs, the examiner asserts that no such modification is made in the rejection(s) below.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “at least one retaining arm configured to be wound about the individual’s arm to pas over and engage with an outer surface of the semi-rigid support member,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claims 6 and 7 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the retaining arm” in claims 6 and 7 should be amended to recite ---the one retaining arm---.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggins et al. (US 2002/0002348) in view of Blackwood et al. (US 4,489,716).
In regards to claim 1, Wiggins et al. teaches in Figures 1-4 a semi-rigid support member (brace member 11; [0017] teaches the brace member 11 being rigid; can be considered to be semi-rigid inasmuch as [0024] teaches the brace member 11 being made of “a heat-molded plastic, such that, if desired, it can adjusted for comfort with a heat gun to soften or contour the material,” which enables the rigid brace member 11 to achieve an non-rigid configuration when heated; thus, the brace member 11 is not completely rigid since it is moldable) having a concave surface (into which the user’s hand is shown to be positioned in Figures 2 and 3; also clearly shown in Figures 1 and 4) configured to extend longitudinally over and grip a distal radius of the individual adjacent the individual’s distal radio-ulna joint (the concave surface is capable of being positioned on the user’s body such that it extends longitudinally over and grips a distal radius of the individual adjacent the individual’s distal radio-ulna joint; tightening straps 14, 16, 17 about brace member 11 would tighten brace member 11 on the user’s distal radius adjacent the individual’s distal radio-ulna joint such that the brace member 11 grips the distal radius adjacent the individual’s distal radio-ulna joint); at least one retaining arm (straps 14, 16, 17) configured to be wound about the individual’s arm to pass over (as shown in Figures 2 and 3, the straps 14, 16, 17 extend over the exterior surface of brace member 11) and engage with (straps 14, 16, 17 are capable of being wrapped around an individual’s arm (in a similar manner as the straps 14, 16, 17 are shown to be wrapped in Figures 2 and 3) to be positioned on the exterior surface of the brace member 11) an outer surface (exterior surface) of the semi-rigid support member (brace member 11); wherein the at least one retaining arm (straps 14, 16, 17) is formed from a material ([0019] teaches “each of the respective straps 14, 16 and 17 are composed of a cloth or fabric material”) such that tightening of the at least one retaining arm (straps 14, 16, 17) about the individual’s arm applies pressure to the distal radio-ulnar joint to alleviate pain and discomfort experienced therein (straps 14, 16, 17 are capable of being tightened about a user’s arm to be positioned over and apply pressure to the distal radio-ulnar joint to alleviate pain and discomfort experienced therein; tightening of straps 14, 16, 17 about a user’s arm would result in a pressure being applied thereto).
Wiggins et al. does not teach that the at least one retaining arm is formed from a resilient material.
However, Blackwood et al. teaches in Figure 1 and column 2, lines 11-24 an analogous device wherein the at least one retaining arm (restraining straps 14, 15, 16, 17) is formed from a resilient material (restraining straps 14, 15, 16, 17 are taught in column 2, lines 11-24 to be made of “heavy elastic;” elastic material is resilient).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the at least one retaining arm of Wiggins et al. to be made from a resilient material as taught by Blackwood et al. because this element is known to “be more comfortable for the wearer since it has some degree of give,” as Blackwood et al. teaches in column 2, lines 11-24.
In regards to claim 2, Wiggins et al. and Blackwood et al. teach the apparatus of claim 1. Wiggins et al. teaches in Figures 1-4 that the semi-rigid support member (brace member 11; [0017] teaches the brace member 11 being rigid; can be considered to be semi-rigid inasmuch as [0024] teaches the brace member 11 being made of “a heat-molded plastic, such that, if desired, it can adjusted for comfort with a heat gun to soften or contour the material,” which enables the rigid brace member 11 to achieve an non-rigid configuration when heated; thus, the brace member 11 is not completely rigid since it is moldable) has a semi-cylindrical configuration that defines the concave surface (as shown in Figures 1 and 4) that is adapted to be fitted over and along the individual’s radius, adjacent the distal radio-ulnar joint (the concave surface is capable of being positioned over and along the individual’s radius, adjacent the distal radio-ulnar joint). 
In regards to claim 3, Wiggins et al. and Blackwood et al. teach the apparatus of claims 1 and 2. Wiggins et al. teaches in Figures 1 and 4 that the concave surface (as shown in Figures 1 and 4) of the semi-rigid support member (brace member 11) is coated with (covered with, as shown in Figures 1 and 4) a layer (inner soft or cushioned layer 13; see [0022]) to act as a cushion (explicitly taught in [0022] to be a “cushion layer 13”) between (since inner soft or cushioned layer 13 is positioned between, as shown in Figures 1-4) the semi-rigid support member (brace member 11) and the individual’s skin.
Wiggins et al. does not teach the layer being resilient.
However, Blackwood et al. teaches in column 2, lines 5-7 and Figure 3 an analogous device with the layer (padding material 12) being resilient (column 2, lines 5-7 teaches the padding material being “foamed or sponge rubber;” rubber is a resilient material).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the layer of Wiggins et al. as modified by Blackwood et al. to be resilient as taught by Blackwood et al. because this element is known to be a comfortable material for providing padding against the individual’s skin.
In regards to claim 5, Wiggins et al. and Blackwood et al. teach the apparatus of claims 1-3. Wiggins et al. teaches in Figures 1-4 that the semi-rigid support member (brace member 11) cups the distal radius when worn (brace member 11 is capable of being positioned such that it cups the distal radius).
In regards to claim 8, Wiggins et al. and Blackwood et al. teach the apparatus of claims 1 and 2. Wiggins et al. teaches in Figures 1 and 4 that the semi-rigid support member (brace member 11) is mounted over (as shown in Figures 1 and 4) a pad member (inner soft or cushioned layer 13; see [0022]) which is configured to be positioned between (as shown in Figures 1 and 4) the semi-rigid support member (brace member 11) and the individual’s skin when in use.
In regards to claim 9, Wiggins et al. and Blackwood et al. teach the apparatus of claims 1, 2 and 8. Wiggins et al. teaches in Figure 1 that two retaining arms (straps 14, 16, 17; strap 17 being a first retaining arm and straps 14, 16 being connected to form a second retaining arm) are provided to extend angularly from (as shown in Figure 1, strap 17 and straps 14/16 extend at an angle in a direction away from where inner soft or cushioned layer 13 is positioned) opposing ends (top and bottom halves, as shown in Figure 1) of the pad member (inner soft or cushioned layer 13; see [0022]).
In regards to claim 10, Wiggins et al. and Blackwood et al. teach the apparatus of claims 1, 2, 8 and 9. Wiggins et al. teaches in Figure 1 and the abstract that the two retaining arms (straps 14, 16, 17; strap 17 being a first retaining arm and straps 14, 16 being connected to form a second retaining arm) form a front retaining arm (strap 17) and a rear retaining arm (straps 14/16) which extend about (as shown in Figure 1) a front region (forward half) and a rear region (rearward half) of the semi-rigid support member (brace member 11) to secure (the abstract teaches that the brace 10 is “held in position” by straps 14, 16, 17) the brace (brace 10) in position on the arm of the individual (brace 10 is capable of being positioned on the arm of a user).
In regards to claim 11, Wiggins et al. and Blackwood et al. teach the apparatus of claims 1, 2 and 8-10. Wiggins et al. teaches in Figures 1-4 that the two retaining arms (straps 14, 16, 17; strap 17 being a first retaining arm and straps 14, 16 being connected to form a second retaining arm) are positioned so as to provide a right-handed version of the brace (brace 10) and a left-handed version of the brace (brace 10) for use on either a right or left hand of the individual (as shown in Figures 1-3, straps 14, 16, 17 are positioned such that the brace 10 can be positioned on either the left or right hand of the user and the straps 14, 16, 17 are capable of wrapping therearound).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggins et al. (US 2002/0002348), in view of Blackwood et al. (US 4,489,716) and further in view of McNally (US 2015/0119776).
In regards to claim 4, Wiggins et al. and Blackwood et al. teach the apparatus of claims 1 and 2. Wiggins et al. teaches in [0017] that semi-rigid support member (brace member 11) is rigid about a radial axis ([0017] teaches the support member 11 being “rigid,” which would include rigidity about a radial axis).
Wiggins et al. and Blackwood et al. do not teach that the semi-rigid support member is flexible about a longitudinal axis.
However, McNally teaches in Figure 1B and [0036] an analogous device (“splint assembly” taught in the abstract) wherein the semi-rigid support member (“rigid member” taught in [0036]; can be considered “semi-rigid” inasmuch as the rigid member is taught in [0036] to be able to flex and therefore, is not completely rigid) is flexible about a longitudinal axis ([0036] teaches that the rigid member “could flex, wrap, or conform along its longitudinal axis ‘L’ dimension”) but rigid about a radial axis ([0036] teaches that the rigid member “is essentially inflexible in its diameter or HxW dimensions”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the semi-rigid support member of Wiggins et al. as modified by Blackwood et al. such that the semi-rigid support member is flexible about a longitudinal axis but rigid about a radial axis as taught by McNally because this element is known to enable the semi-rigid support member to conform about a body part “and/or to be wrapped for compact storage,” as McNally teaches in [0036] and [0052].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggins et al. (US 2002/0002348), in view of Blackwood et al. (US 4,489,716) and further in view of Brandt et al. (US 2016/0128859).
In regards to claim 6, Wiggins et al. and Blackwood et al. teach the apparatus of claim 1. Wiggins et al. teaches in Figure 1 that the brace (brace 10) contains one retaining arm (straps 14, 16, 17; strap 17 being one retaining arm and straps 14, 16 being connected to form one retaining arm). Wiggins et al. teaches in [0018] that the retaining arm (straps 14, 16, 17; strap 17 being one retaining arm and straps 14, 16 being connected to form one retaining arm) is held in position by hook and loop fastener (23, 24, 25, 26, 27, 28).
Wiggins et al. and Blackwood et al. do not teach that the retaining arm is attachable by way of a hook and loop fastener to the outer surface of the semi-rigid support member.
However, Brandt et al. teaches in Figures 1 and 2, [0019] and [0034] an analogous device wherein the retaining arm (straps 56A, 56B, 56C; taught in [0019]) is attachable by way of a hook and loop fastener ([0034] teaches that straps 56A, 56B, 56C include hook-and-loop material “that can be mated with a corresponding part of hook-and-loop fastening system on the external surface 54 of the sheath”) to the outer surface (external surface 54) of the support member (sheath 16).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the retaining arm and semi-rigid support member of Wiggins et al. as modified by Blackwood et al. to be attachable by way of a hook and loop fastener to the outer surface of the support member as taught by Brandt et al. because this element is known in the art to be an alternate configuration to facilitate adjustable, releasable attachment of the retaining arm at a selected position, as Brandt et al. teaches in [0034]. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiggins et al. (US 2002/0002348), in view of Blackwood et al. (US 4,489,716), in view of Brandt et al. (US 2016/0128859) and further in view of Motyer (US 2010/0069802).
In regards to claim 7, Wiggins et al., Blackwood et al. and Brandt et al. teach the apparatus of claims 1 and 6. Wiggins et al., Blackwood et al. and Brandt et al. do not teach that the retaining arm is formed from a neoprene material.
However, Motyer teaches in [0049] an analogous device (Figure 6 teaches the device being positioned on a hand) wherein the retaining arm (anchor strap 6; shown in Figure 3 to have an elongate, arm-like structure) is formed from a neoprene material.
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the retaining arm of Wiggins et al. as modified by Blackwood et al. and Brandt et al. to be formed from a neoprene material as taught by Motyer because this element is known to be a soft material “to provide more comfort,” as Motyer teaches in [0049].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/26/2022